ACCEPTED
                                                                                          12-15-00227-CV
                                                                             TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                     12/1/2015 3:36:01 PM
                                                                                                Pam Estes
                                                                                                   CLERK

                            CASE NO. 12-15-00227-CV
                                      IN THE
                                                                        FILED IN
                         TWELFTH COURT OF APPEALS                12th COURT OF APPEALS
                                                                      TYLER, TEXAS
                                  TYLER, TEXAS                   12/1/2015 3:36:01 PM
                                                                        PAM ESTES
                                                                          Clerk

C. AUBREY SMITH and JAMES D. VANDEVENTER                             APPELLANTS

V.

A.B.S .H., LLC                                                         APPELLEES


                    UNOPPOSED MOTION OF APPELLANTS
                   FOR EXTENSION OF TIME TO FILE BRIEF

      Appellants, C. AUBREY SMITH and JAMES D. VANDEVENTER,

request a fourteen (14) day extension of the deadline for filing their brief, pursuant

to Tex. R. App. P. 10.

      1.     The Clerk's Record in this matter was filed on September 21, 2015.

The Reporter's Record was filed on November 12, 2015. Accordingly, because

this is an accelerated appeal, December 2, 2015, is the current deadline for

Appellants to file their brief

      2.     Appellants request a fourteen (14) day extension to file their brief

      3.     Appellants have requested no previous extension of time in this

appellate cause.
      4.     Counsel for Appellants, Matthew T. Milam, requires additional time

in which to file their brief Counsel is currently preparing for a jury trial scheduled

for December 7, 2015, in Cause No. 62,604, Robert D. Eckeberger v. Lin T. Barker

and E.P.B.B. Investment Holdings, L.P., in the County Court at Law for Smith

County. The parties have estimated that the trial will last three days. Additionally,

the parties to this appeal have scheduled mediation with Mike Patterson for

Monday, December 14, 2015. An extension of time would allow the parties to this

appeal to attempt to resolve this matter prior to submitting briefing.

      5.     No party will be prejudiced by the extension requested herein.

      6.     M.G. Wooton, on behalf of A.B.S.H., LLC, conferred with Matthew

T. Milam, counsel for Appellants, on December 1, 2015, and indicated that

A.B.S.H., LLC, is unopposed to the extension requested by Appellants herein.

Such conference occurred in the presence of Vance Hendrix, counsel for A.B.S.H.,

LLC, in the underlying lawsuit. Mr. Hendrix has not made an appearance on

behalf of A.B.S.H., LLC in this appeal. ABSH, LLC, has not yet retained

separate appellate counsel.

                                  Prayer for Relief

      Therefore, Appellants respectfully request that this Court issue an Order

granting the extension of time for the filing of the Appellants' brief in the above

case to December 16, 2015.


                                          2
      Respectfully submitted this 1st day of December, 2015.

                                      WILSON, ROBERTSON & CORNELIUS, P.C.
                                      One American Center
                                      909 ESE Loop 323, Suite 400 [01]
                                      P.O. Box 7339
                                      Tyler, Texas 75711-7339
                                      Telephone: 903/509-5000
                                      Telecopier: 903/509-5091

                                      By: /s/Matthew T. Milam
                                            Matthew T. Milam
                                            State Bar No. 24065746
                                            mmilam@wilsonlawfirm.com
                                      Attorneys for Appellants C Aubrey Smith
                                      and James D. VanDeventer

                         CERTIFICATE OF SERVICE

       I hereby certify that pursuant to Rule 9.5, Texas Rules of Appellate
Procedure, that a true and correct copy of the foregoing pleading was served upon
the following counsel electronically, through the electronic filing manager, on this
the 1st day of December, 2015:

      Vance E. Hendrix, E-mail: vancehendrixpc@gmail.com
      Attorney at Law
      215 Winchester Drive, Suite 110
      Tyler, Texas 75701

                                       /s/ Matthew T. Milam
                                      MATTHEW T. MILAM




                                         3
                             CERTIFICATE OF CONFERENCE

      Before filing this motion, Matthew T. Milam, the attorney for Appellants,
conferred with Appellee as indicated in Paragraph 6 herein. A.B.S.H., LLC does
not oppose this Motion.


                                          /s/ Matthew T. Milam
                                          MATTHEW T. MILAM


                                   VERIFICATION

        I swear or affirm that the facts stated herein are true and correct.



                                         MATTHEW T. MILAM



STATE OF TEXAS

COUNTY OF SMITH

       BEFORE ME, the undersigned official, on this day personally appeared
Matthew T. Milam, known to me to be the person whose name is subscribed to the
foregoing document, and being by me first duly sworn, declared that the statements
therein contained are true and correct.

        SUBSCRIBED AND SWORN TO BEFORE ME this 1st day of December,
2015.


         MARY M. SKEETERS
            Notary Public
          STATE OF TEXAS                 Notary ublicl S to of exas
         My Comm. Exp.02-27-2018




                                            4